Filed 6/30/21 In re S.E. CA1/2
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                             DIVISION TWO


 In re S.E., a Person Coming Under
 the Juvenile Court Law.

 SONOMA COUNTY HUMAN
 SERVICES DEPARTMENT,
                                                               A161242
             Plaintiff and Respondent,
 v.                                                            (Sonoma County
                                                               Super. Ct. No. DEP-6175)
 Y.T.,
             Defendant and Appellant.


         Appellant Y.T. (Mother) appeals from a dispositional order in
dependency proceedings regarding her daughter S.E., arguing that certain of
the jurisdictional findings are not supported by substantial evidence and that
the juvenile court erred in failing to make the findings required by Welfare
and Institutions Code, section 361, subdivisions (d) and (e).1 We affirm.
                                            BACKGROUND
         Mother and T.E. (Father) are the parents of S.E., who was born in
2011.



        Further undesignated statutory references are to the Welfare and
         1

Institutions Code.

                                                        1
        In December of 2016, Santa Rosa police responded to a domestic
violence incident in which Mother attempted to break into the home of
Father’s sister, and hit and pushed Father. S.E. was present but did not see
the incident. Mother was arrested for domestic violence (Pen. Code, § 243,
subd. (e)(1)) and Father obtained an emergency protective order that expired
later that month.
        In May of 2017, Mother obtained a family court judgment awarding her
full legal custody of S.E., apparently by default after Father did not appear in
court. Once shelter-in-place began in the spring of 2020, Mother and Father
reached a verbal agreement whereby S.E. lived with Father, and Mother
would stay at Father’s house in Santa Rosa and homeschool S.E. during the
week.
        On June 22, 2020, while staying at Father’s house, Mother accused him
of taking her keys and threatened him with a knife. The next day, Father
returned home and Mother began screaming at him and calling him names.
Father called the Santa Rosa police, who responded, spoke with Mother, and
then left. Mother then locked Father out of the house. When he used his key
to enter the front door, she grabbed his phone, screamed at him, and
scratched his face. S.E. was present, crying, and screaming for Mother to
stop. Father again called the police, who arrived and arrested Mother for
felony assault with injury (Pen. Code, § 273.5, subd. (a)). Police again
obtained an emergency protective order.
        On June 30, Father filed a request for a domestic violence restraining
order against Mother, which was granted and valid until July 21.
        On July 21, a family court hearing was held at which the family court
continued the temporary restraining order protecting Father and S.E. from
Mother to November 4, and awarded sole legal and physical custody of S.E.

                                        2
to Father, with weekly supervised visitation for Mother. Mother was ordered
to deliver S.E. to the lobby of the Sonoma County Sheriff’s Department at
6:00 p.m. on July 22. A further family court hearing was set for November 4.
      On July 22, Mother contacted the Santa Rosa Police Department and
indicated that S.E. had previously disclosed sexual abuse by Father.
Detective Richard Boehm set up a forensic interview with S.E. for that
afternoon. S.E. told the interviewer that Father “would give her money to
play the computer game Roblox in exchange for ‘sexual abuse.’ ” According to
Detective Boehm, S.E. “was unable to give specific details of the alleged
sexual assaults,” her “answers continued to be extremely vague and the
verbiage she used was not consistent with the answers from a juvenile
around the age of nine years old,” “[s]ome of [her] responses . . . appeared
rehearsed or coached,” and she “continued to fixate on the upcoming criminal
case and court custody order” involving her parents. S.E. then participated
in a sexual assault forensic examination, at the conclusion of which the
forensic nurse reported that S.E. had told her that Mother would “commonly
check inside her vagina [] to make sure she is not dirty” and observed injury
to S.E.’s vagina “consistent with [Mother] forcefully spreading apart her
vagina to examine it.” Detective Boehm concluded that S.E. should not be
returned to the custody of either parent until further investigation could be
completed and placed her “on a 300 W&I hold for her safety.”
      On July 24, the Sonoma County Human Services Department
(Department) filed a petition with respect to S.E. under section 300. The
petition alleged that that S.E. had suffered serious physical harm caused by
Mother forcing her legs apart to inspect her vaginal area (§ 300, subd. (a)),
that S.E. was at substantial risk of serious physical harm because her
parents had exposed her to domestic violence, including through the June

                                       3
2020 and December 2016 incidents resulting in Mother’s arrests (§ 300, subd.
(b)(1)), and that Mother had placed S.E. at substantial risk of serious
emotional damage by telling S.E. “about a past incident where the father
allegedly burned down a building (no evidence of this occurring),” by
performing “physical acts on the child’s genitalia,” by “routinely plac[ing] the
child directly in the middle of an on-going contentious Family Court custody
battle,” and by telling S.E. “age-inappropriate details of the custody battle
and about ‘who [Father] really is’ so that the child will be afraid of him”
(§ 300, subd. (c).) The petition also alleged that S.E. had been sexually
abused by Father, based on her statements during the forensic interview
(§ 300, subd. (d).)
      A contested jurisdictional hearing was held on October 5 and 9, 2020,
at which Mother and Father both testified. At the conclusion of the hearing,
the juvenile court found that the section 300, subdivision (a) allegations had
not been proved by a preponderance of the evidence, but sustained the
allegations under section 300, subdivisions (b) and (c). The juvenile court
dismissed the allegations under section 300, subdivision (d) at the request of
the Department, and also concluded that in any event those allegations had
not proved by a preponderance of the evidence. The court ordered that
Father retain custody with family maintenance services and that
reunification services be provided to Mother, and set a six-month review
hearing for April 1, 2021.
      Mother appealed.
      While Mother’s appeal was pending, the April 1 six-month review
hearing took place. On May 10, 2021, we granted Mother’s unopposed
request for judicial notice of the April 1 minute order and custody order,
which indicate that at the hearing the juvenile court terminated Mother’s

                                        4
reunification services, awarded full custody to Father with weekly supervised
visitation for Mother, and terminated dependency jurisdiction.
                                 DISCUSSION
      Mother argues that (1) substantial evidence does not support the
jurisdictional allegations under section 300, subdivision (c), and (2) the
juvenile court erred in failing to make certain findings required by section
361, subdivisions (d) and (e).
I.    Mother’s Argument Regarding Jurisdiction Is Nonjusticiable
      Mother’s first argument is that substantial evidence does not support
the allegations of “substantial risk of serious emotional damage” under
section 300, subdivision (c). However, Mother concedes that because she does
not challenge the jurisdictional allegations under section 300, subdivision (b),
any decision we might render on the section 300, subdivision (c) allegations
will not result in a reversal of the juvenile court’s jurisdictional order. We
therefore conclude that Mother’s argument is nonjusticiable.
      As a general rule, a single jurisdictional finding supported by
substantial evidence is sufficient to support jurisdiction and render moot a
challenge to the other findings. (In re Alexis E. (2009) 171 Cal.App.4th 438,
451.) We nonetheless retain discretion to consider the merits of a parent’s
appeal (In re I.A. (2011) 201 Cal.App.4th 1484, 1493), and often do so when
the finding “(1) serves as the basis for dispositional orders that are also
challenged on appeal (see, e.g., In re Alexis E., supra, at p. 454); (2) could be
prejudicial to the appellant or could potentially impact the current or future
dependency proceedings [citations]; or (3) ‘could have other consequences for
[the appellant], beyond jurisdiction.’ ” (In re Drake M. (2012) 211 Cal.App.4th
754, 762–763; see In re Madison S. (2017) 15 Cal.App.5th 308, 328–330; In re
Briana V. (2015) 236 Cal.App.4th 297, 308–311.)

                                         5
      Mother argues that review is warranted here because the jurisdictional
findings “serve as the basis for the dispositional order.” But she ignores the
second part of the quote from In re Drake M., stating that review is
warranted where the findings “serve[] as the basis for dispositional orders
that are also challenged on appeal.” (In re Drake M., supra, 211 Cal.App.4th
at p. 762, italics added.) For example, in In re Alexis E., supra, 171
Cal.App.4th 438, the juvenile court’s finding of jurisdiction over the minors
because of the father’s use of marijuana served as the basis for part of the
dispositional order requiring him to participate in drug counseling and
testing, which the father also challenged. (Id. at pp. 450, 453–454.) Mother
has not raised any similar challenges to the dispositional order in this case.2
In sum, we do not agree the jurisdictional findings serve as the basis for
dispositional orders that are also challenged on appeal.
      Mother also argues that the jurisdictional findings could have the
potential to impact the future of these dependency proceedings because the
juvenile court will measure her progress based on the “history and evidence it
found to be true at the time of the jurisdictional hearing,” and that the
findings could impact “future family law proceedings,” including any attempt
to modify the juvenile court’s exit order in family court. But as noted, the
underlying dependency has concluded and the juvenile court’s jurisdiction
has been terminated. Mother has not identified any ongoing family court

      2 Mother does briefly argue that the finding serves as the basis for the
dispositional order because during argument by counsel, the juvenile court
stated that the “(c)(2) allegation, in my mind, adequately and appropriately
describes what happened, and that’s what I’m thinking.” It is unclear exactly
what was meant by this statement, but in any event, we do not agree that it
shows that those allegations “serve[] as the basis for dispositional orders that
are also challenged on appeal” within the meaning of In re Drake M., supra,
211 Cal.App.4th 754.

                                       6
proceedings, nor suggested that she intends to challenge the juvenile court’s
exit order. (See In re I.A., supra, 201 Cal.App.4th at p. 1495 [rejecting
argument that jurisdictional finding should be reviewed based on unspecified
impact on future family law proceedings as “speculative”].)
      Finally, Mother argues that the we should review the findings because
they are “pernicious” and “carry a particular stigma,” as in In re M.W. (2015)
238 Cal.App.4th 1444, 1452. But in that case, the allegations were that the
mother failed to protect the children from father, a registered sex offender
with a lengthy criminal history including sexual assault, and therefore failed
to protect them from a substantial risk of sexual abuse. (Id. at pp. 1449–
1450, 1452.) We do not agree that the allegations here are similarly
“pernicious” and will decline to exercise of our discretion to review them.
II. The Juvenile Court Did Not Err In Failing to Make the Findings
Required By Section 361, subdivisions (d) and (e)
      Mother’s second argument is that the juvenile court erred in entering
its dispositional order at the October 9 hearing without making the findings
required by section 361, subdivision (d), which provides: “A dependent child
shall not be taken from the physical custody of his or her parents with whom
the child did not reside at the time the petition was initiated, unless the
juvenile court finds clear and convincing evidence that there would be a
substantial danger to the physical health, safety, protection, or physical or
emotional well-being of the child for the parent to live with the child or
otherwise exercise the parent’s right to physical custody, and there are no
reasonable means by which the child’s physical and emotional health can be
protected without removing the child from the child’s parent’s physical
custody.” She also argues that the juvenile court erred in failing to state the




                                        7
specific facts supporting the removal order, as required by section 361,
subdivision (e).3
      Although the Department does not so argue, it appears this issue is
moot because the October 9 dispositional order is no longer in effect, having
been superseded by the April 1, 2021 “exit order” of the juvenile court when it
terminated dependency jurisdiction. (See Heidi S. v. David H. (2016) 1
Cal.App.5th 1150, 1165 [“the exit order ‘shall be a final judgment and shall
remain in effect after [the juvenile court’s] jurisdiction is terminated’ ”]; see
also § 362.4, subd. (b) [custody and visitation orders “continue until modified
or terminated by a subsequent order of the superior court”].) The October 9
dispositional order no longer adversely affects Mother, and nothing we could
do in this appeal can grant her any relief from an order that no longer exists.
(See In re N.S. (2016) 245 Cal.App.4th 53, 60 [“the critical factor in
considering whether a dependency appeal is moot is whether the appellate
court can provide any effective relief if it finds reversible error”]; In re E.T.
(2013) 217 Cal.App.4th 426, 436 [“[a]n appeal may become moot where
subsequent events, including orders by the juvenile court, render it
impossible for the reviewing court to grant effective relief”].)
      In any event, Mother’s argument fails on the merits.
      Section 361, subdivision (d) is not applicable here because the juvenile
court’s dispositional order did not “take” S.E. from Mother’s “physical
custody.” As discussed, on July 21, Father was granted full legal custody of

      3 “The court shall make a determination as to whether reasonable
efforts were made to prevent or to eliminate the need for removal of the
minor from his or her home or, if the minor is removed for one of the reasons
stated in paragraph (5) of subdivision (c), whether it was reasonable under
the circumstances not to make any of those efforts . . . . The court shall state
the facts on which the decision to remove the minor is based.”

                                         8
S.E. by the family court. The next day, S.E. was taken into protective
custody. The petition initiating these dependency proceedings was filed on
July 24. At a hearing held September 14, S.E. was returned to Father’s
physical custody. Thus, Mother did not have physical custody of S.E. at any
time between the start of these dependency proceedings and the challenged
dispositional order, and at the time of the dispositional hearing on October 9,
Father had both legal and physical custody. And so the October 9
dispositional order, in an attachment titled “In-Home Placement With
Formal Supervision,” ordered that “[c]ustody of the child is retained by”
Father. Section 361, subdivision (d) does not apply.
      On reply, Mother very briefly argues that the “Dispositional
Attachment: In-Home Placement With Formal Supervision” box on Judicial
Council Form JV-415 “would seem to be the only applicable box” where “the
court is removing from a noncustodial parent pursuant to section 361,
subdivision (d) and the custodial parent is retaining custody.” But whatever
the appropriate box is in that circumstance is irrelevant for our purposes,
because the court here did not remove S.E. from Mother’s physical custody
pursuant to section 361, subdivision (d).
      For the same reasons, Mother’s arguments that the trial court failed to
“state the facts on which the decision to remove the minor is based” under
section 361, subdivision (e) fails. Because the October 9 dispositional order
did not “remov[e] . . . the minor from his or her home” but rather ordered that
Father retain custody, that subdivision does not apply. (Ibid.)
                               DISPOSITION
      The juvenile court’s order is affirmed.




                                       9
                                 _________________________
                                 Richman, Acting P. J.


WE CONCUR:


_________________________
Stewart, J.


_________________________
Miller, J.




A161242




                            10